Citation Nr: 0808069	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  07-30 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claim.

In February 2008, the veteran was afforded a video-conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), the undersigned Veterans Law Judge has 
granted a motion for advancement on the docket in this case.  


FINDING OF FACT

Bilateral hearing loss had its onset during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).

The veteran's service medical records are unavailable and, 
according to the National Personnel Records Center, were 
destroyed in a fire that occurred at their facility in 1973.  
In cases where records once in the hands of the government 
are lost, there is a heightened obligation to explain the 
Board's findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The analysis of the veteran's 
claims has been undertaken with this heightened obligation in 
mind.

Post-service medical treatment records show that the veteran 
had been diagnosed as having bilateral hearing loss.  
Therefore, the first requirement for service connection for 
these claims, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for bilateral 
hearing loss.  

The available medical records show that the veteran was 
afforded a VA examination in September 2006.  Pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
70
70
65
LEFT
50
75
80
80
75

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 80 percent in the left ear.  The 
veteran was diagnosed as having moderate to severe 
sensorineural hearing loss bilaterally.  The veteran stated 
that he was exposed to excessive noise during service as he 
was placed in artillery.  He also had some civilian noise 
exposure working as a needle mechanic and small engine 
mechanic.  The examiner commented that "[w]ithout the 
benefit of military audiological records to review, the onset 
of the hearing loss cannot be determined without speculation, 
as the contribution of post-military noise exposure and aging 
to the current severity of the hearing loss cannot be 
ascertained."

During the February 2008 hearing, the veteran stated that 
during service he was a timer and number two man, which 
required him to be around heavy artillery during his two 
years of service.  He stated that post-service he worked as a 
knitting mechanic, but those machines were not loud and most 
of the noise exposure that he had had was during service.  
The veteran also stated in correspondence of record that he 
was not issued any hearing protection during service.  See 
Form 9, September 2007.

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  The September 2006 VA examiner did not 
provide a definitive opinion and state that he could not 
without resorting to speculation.  However, the veteran's 
account of noise exposure without hearing protection during 
service is credible, as is his statement that his post-
service occupation did not result in much noise exposure.  In 
light of the veteran's credible statements and Board's 
heightened duty due the destruction of the veteran's service 
records, the evidence is deemed to be at least in relative 
equipoise.  Thus, service connection for bilateral hearing 
loss is warranted.

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


